Title: To George Washington from William Carter, Sr., 4 July 1792
From: Carter, William Sr.
To: Washington, George



Sir.
[Richmond, 4 July 1792]

William Wray, a Youth of a Reputable Family, & a Nephew of mine by Marriage, having lived with me from August 1784. in Order to study Physick & Surgery, is now very desirous of entering into the Army with a View of serving his Country & improving himself in the practical Part of his Profession & wishes to be appointed a Mate under a Surgeon for that Purpose; But in Case there is no Vacancy for him in his proper Line He is desirous of being favoured with some Commission: As I wish to be his Friend as far as lies in my Power to get him into the Army, where I have Reason to think from his Assiduity to Business & Attention to his Duty he may merit Preferment—He the said Will: Wray is young & healthy, of good natural Parts, & having given him a good Education: I do hereby certify that I think him capable & qualified for the above Purposes: And do now recommend him

to the Favour and Freindship of your Excellency—Given under my Hand this 4th Day of July 1792.

William Carter seniorAt Richmond—And Surgeon to theContinental Hospistal in Williamsburgduring the late War


P.S. Sir By my Desire Colo. Carrington enclosed a Copy of the above in a Letter to General Knox five or six Weeks ago: But having received no Appointment, nor the least Inteligence of any Kind from the General, He (William Wray), is very unhappy indeed. And as he is so very desirous of getting some Commission in the Army I make free to address You on the Subject in his Behalf. I am, Sir, with all due Respect & Esteem your most obedient and very humble Servant


William Carter senr
